Citation Nr: 0934583	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the Veteran's asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from June 1957 to March 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that the Veteran had not submitted a well-grounded 
claim of entitlement to service connection for a chronic 
pulmonary disorder to include asbestosis and chronic 
obstructive pulmonary disease (COPD) and denied the claim.  
In October 2003, the RO granted service connection for 
asbestosis and assigned a noncompensable evaluation for that 
disability.  In January 2004, the Veteran withdrew his claim 
of entitlement to service connection for COPD.  In January 
2007, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In July 
2007, the Board remanded the Veteran's appeal to the RO for 
additional action.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected 
asbestosis.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
disability evaluation for the Veteran's asbestosis.  The 
Veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  



REMAND

In its July 2007 Remand instructions, the Board directed 
that:

2.  After the foregoing development has 
been completed, schedule the Veteran for 
a VA examination by a specialist in 
respiratory diseases to determine the 
severity of the service-connected 
asbestosis.  The claims file, including a 
copy of this remand, must be provided to 
and reviewed by the examiner so that 
pertinent aspects of the Veteran's 
medical history may be reviewed, and the 
examiner must state in the examination 
report that such review was accomplished.  
Such diagnostic tests as the examiner 
deems necessary should be performed.  The 
examiner's findings should be stated in 
terms that relate to the rating criteria 
contained in 38 C.F.R. § 4.96, as 
amended, and 38 C.F.R. § 4.97, Diagnostic 
Code 6833 for evaluating asbestosis (and 
any other applicable Diagnostic Code that 
may relate to the Veteran's 
service-connected asbestosis, i.e. 
Diagnostic Code 6844 for post-surgical 
residuals).  The examiner should render 
an opinion as to the likelihood that the 
Veteran's lung cancer and post-surgery 
residuals are related to his 
service-connected asbestosis.  A complete 
and detailed rationale must be given for 
all opinions.  

In June 2009, the Veteran was afforded the requested VA 
evaluation.  The examiner did not advance any findings or 
comments as to "the severity of the service-connected 
asbestosis."  The examination report is almost wholly 
centered on the Veteran's nonservice-connected post-operative 
lung cancer residuals.  While acknowledging that the RO 
attempted to comply with the Board's remand instructions, the 
Court has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected asbestosis.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the impact of 
the Veteran's asbestosis upon his 
vocational pursuits.  If the Veteran's 
asbestosis alone is found to be 
productive of no current pulmonary 
impairment, the examiner should 
specifically state that fact.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the Veteran's 
entitlement to an initial compensable 
evaluation for his asbestosis.  If the 
benefit sought on appeal remains denied, 
the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

